UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) ☒ QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33449 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8259086 (I.R.S. Employer Identification No.) 88 SilvaLane Middletown, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (401) 848-5848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ As of November 8, 2016, there were 8,830,716 shares of common stock, par value $0.001 per share, outstanding. EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2016. Our Form 10-Q was originally filed with the Securities and Exchange Commission (the “SEC”) on November 10, 2016 (the “Original Filing”). As a result of this Amendment No. 1, we are filing the XBRL related files listed in the Exhibit Index. This Amendment No. 1 does not change any of the information contained in the Original Filing. Other than as specifically set forth herein, this Amendment No. 1 continues to speak as of the date of the Original Filing and we have not updated or amended the disclosures contained therein to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment No. 1 should be read in conjunction with our filings made with the SEC subsequent to the date of the Original Filing. TOWERSTREAM CORPORATION AND SUBSIDIARIES Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2016(unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2016and 2015(unaudited) 2 Condensed Consolidated Statement of Stockholders’ (Deficit)Equityfor the Nine Months Ended September 30, 2016 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2016and 2015(unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 27 Item 4. Controls and Procedures. 27 Part II OTHER INFORMATION Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits. 29 i TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2016 (Unaudited) December 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Current assets of discontinued operations Current assets held for sale - Total Current Assets Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets $ $ Liabilities and Stockholders’ (Deficit) Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenues Current maturities of capital lease obligations Current liabilities of discontinued operations Deferred rent Total Current Liabilities Long-Term Liabilities Long-term debt, net of debt discount and deferred financing costs of $2,472,294 and $3,744,941, respectively Capital lease obligations, net of current maturities Other Total Long-Term Liabilities Total Liabilities Commitments (Note 15) Stockholders' (Deficit) Equity Preferred stock, par value $0.001; 5,000,000 shares authorized; Series B Convertible Preferred - No shares issued andoutstanding as of September 30, 2016 and December 31, 2015 - - Series C Convertible Preferred - 680,000 and 0 shares issued andoutstanding as of September 30, 2016 and December 31, 2015, respectively; Liquidation value of $680 as of September 30, 2016 - Common stock, par value $0.001; 200,000,000 shares authorized; 7,706,272 and 3,342,391 shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Operating Expenses Infrastructure and access Depreciation and amortization Network operations Customer support Sales and marketing General and administrative Total Operating Expenses Operating Loss ) Other Income/(Expense) Interest expense, net ) Loss from continuing operations ) Loss from discontinued operations Operating loss - ) ) ) Gain on sale of assets - - - Total loss from discontinued operations - ) ) ) Net Loss $ ) $ ) $ ) $ ) (Loss) gain per share – basic and diluted Continuing $ ) $ ) $ ) $ ) Discontinued Operating loss - ) ) ) Gain on sale of assets - - - Total discontinued - ) ) ) Net loss per common share – Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’(DEFICIT) EQUITY For the Nine Months Ended September 30, 2016 (UNAUDITED) Series B Convertible Series C Convertible Additional Preferred Stock Preferred Stock Common Stock Paid-In- Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance at January 1, 2016 - $ - - $ - 3,342,391 $ 3,343 $ 158,761,075 $ ) $ 2,545,687 Proceeds from issuance of common stock and warrants, net of offering costs of $43,750 – June 2016 - 750,000 750 2,235,500 - 2,236,250 Proceeds from issuance of Series B Preferred stock and warrants, net of offering costs of $55,263 – July 2016 892,857 893 - 1,193,844 - 1,194,737 Conversion of Series B preferred Stock into common shares - July 2016 ) ) - - 446,429 446 447 - - Exchange of warrants for the issuance of Series C Preferred Stock - July 2016 - - 680,000 680 - - ) - - Proceeds from issuance of common stock, net of offering costs of $628,164 – September 2016 - 2,962,963 2,963 3,368,873 - 3,371,836 Issuance of common stock for consulting services - 192,966 193 488,463 - 488,656 Issuance of common stock under employee stock purchase plan - 11,523 11 25,576 - 25,587 Stock-based compensation for options - 629,671 - 629,671 Net loss - ) ) Balance at September 30, 2016 - $ - 680,000 $ 680 7,706,272 $ 7,706 $ 166,702,769 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2016 and 2015 Cash flows used in operating activities: Net loss $ ) $ ) Loss from discontinued operations ) ) Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash used in continuing operating activities: Provision for doubtful accounts Depreciation for property and equipment Amortization of intangibles Amortization of debt issuance costs Amortization of debt discount Capitalized interest Stock-based compensation - Options Stock-based compensation - Stock issued for services - Stock-based compensation - Employee stock purchase plan Deferred rent ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) Accrued expenses ) Deferred revenues ) ) Net cash used in continuing operating activities ) ) Net cash used in discontinued operating activities ) ) Net cash used in operating activities ) ) Cash flows used in investing activities: Acquisitions of property and equipment ) ) Lease incentive payment from landlord - Changes in security deposits - ) Deferred acquisition payments - ) Net cash used in continuing investing activities ) ) Net cash used in discontinued investing activities - ) Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Payments on capital lease obligations ) ) Net proceeds from the issuance of common stock and warrants - Proceeds from the issuance of common stock under employee stock purchase plan Net cash provided by (used in) continuing financing activities ) Net cash used in discontinued financing activities - - . Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - Beginning of period 38,027,509 Cash and cash equivalents - End of period $ $ Supplemental disclosures of cash flow information: Cash paid for: Interest $ $ Income taxes $ $ Acquisition of property and equipment: Under capital leases $ - $ Included in accrued expenses $ $ Exchange of intangible assets - discontinued operations (Note 4) $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Nature of Business Towerstream Corporation (referred to as “Towerstream” or the “Company”) was incorporated in Delaware in December 1999. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's “Fixed Wireless business” has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. In January 2013, the Company incorporated a wholly-owned subsidiary, Hetnets Tower Corporation (“Hetnets”), to operate a new business designed to leverage its fixed wireless network in urban markets to provide other wireless technology solutions and services. Hetnets built a carrier-class network which offered a shared wireless infrastructure platform, primarily for (i) co-location of customer owned antenna and related equipment and (ii) Wi-Fi access and offloading. The Company referred to this as its “Shared Wireless Infrastructure” or “Shared Wireless” business. During the fourth quarter of 2015, the Company determined to exit this business and curtailed activities in its smaller markets. The remaining network, located in New York City (or “NYC”), was the largest and had a lease access contract with a major cable company. As a result, the Company explored opportunities during the fourth quarter of 2015 and continuing into the first quarter of 2016 to sell the New York City network. On March 9, 2016, the Company completed a sale and transfer of certain assets pursuant to an Asset Purchase Agreement (the "Agreement") with a large cable company (the "Buyer"). Under the terms of the Agreement, the Buyer assumed certain rooftop leases and acquired ownership of and the right to operate the Wi-Fi access point and related equipment associated with such leases. The Company retained ownership of all backhaul and related equipment, and the parties entered into an agreement under which the Company provides backhaul services to the Buyer. The agreement is for a three-year period with two one-year renewals and is cancellable by the Buyer on sixty-days notice. During the first quarter of 2016, the Company determined that it would not be able to sell the remainder of the New York City network, and accordingly, all remaining assets were redeployed into the fixed wireless network or written off. The operating results and cash flows for Hetnets have been reclassified and presented as discontinued operating results for all periods presented in these condensed consolidated financial statements. Note 2. Liquidity, Going Concern and Management Plans The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of September 30, 2016, the Company had cash and cash equivalents of approximately $13 million and working capital of approximately $7.6 million. The Company incurred significant operating losses since inception and continues to generate losses from operations and as of September 30, 2016, the Company has an accumulated deficit of $173 million. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. During the nine months ended September 30, 2016, the Company has raised net proceeds of approximately $6.8 million through the placement of its equity securities. In addition, the Company has monitored and reduced certain of its operating costs over the course of the year. Historically, the Company has financed its operation through private and public placement of equity securities, as well as debt financing and capital leases. The Company’s ability to fund its longer term cash requirements is subject to multiple risks, many of which are beyond its control. The Company intends to raise additional capital, either through debt or equity financings or through the potential sale of the Company’s assets in order to achieve its business plan objectives. Management believes that it can be successful in obtaining additional capital; however, no assurance can be provided that the Company will be able to do so. There is no assurance that any funds raised will be sufficient to enable the Company to attain profitable operations or continue as a going concern. To the extent that the Company is unsuccessful, the Company may need to curtail or cease its operations and implement a plan to extend payables or reduce overhead until sufficient additional capital is raised to support further operations. There can be no assurance that such a plan will be successful. 5 Note 3. Summary of Significant Accounting Policies Basis of Presentation. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and with Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission. Accordingly, they do not contain all information and footnotes required by GAAP for annual financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of September 30, 2016 and the results of operations and cash flows for the periods presented. The results of operations for the three and nine months ended September 30, 2016 are not necessarily indicative of the operating results for the full fiscal year or for any future period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company’s accounting policies are described in the Notes to Consolidated Financial Statements in its Annual Report on Form 10-K for the year ended December 31, 2015, and updated, as necessary, in this Quarterly Report on Form 10-Q. Retroactive Adjustment For Reverse Stock Split . On July 7, 2016, the Company effected a one-for-twenty reverse stock split of its common stock. Consequently, all earnings per share and other share related amounts and disclosures have been retroactively adjusted for all periods presented. Use of Estimates. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses. Actual results could differ from those estimates. Key estimates include fair value of certain financial instruments, carrying value of intangible assets, reserves for accounts receivable and accruals for liabilities. Concentration of Credit Risk.
